Title: [Diary entry: 27 March 1788]
From: Washington, George
To: 

Thursday 27th. Thermometer at 36 in the Morning—47 at Noon and 46 at Night. Clear with the Wind at No. Wt. but not hard. Ground frozen hard. Towards Noon it became calm and in the evening a breeze from the Southward. Went to Alexandria (consequent of a Summons, to give evide. in a Suit betwn. the Admrs. of Mr. Custis and Mr. Robt. Alexander) dined at Colo. Hooes & returned in the evening. Mrs. Washington, Mrs. Stuart, & Colo. Humphreys also dind. at Colo. Hooes. Passed thro’ Muddy hole Plantation where grass-seeds were harrowing in on the Barley, & the ground cross harrowing. The Plows had begun this Morning to cross for Oats as ordered Yesterday. The Women of this place, except those who were engaged with the Plows & Harrows came yesterday to, and were

engaged to day in, the Ground in front of the Mansion House—preparing it for Corn.